i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00565-CV

                                   HOSPITALITY HOUSE, INC.,
                                          Appellant

                                                  v.

                   Richard Lee SAENZ, Delma Villarreal and Edna Saenz-Navarro,
                               Individually and as Representatives and
                         Legal Heirs of the Estate of Margarita Garza Saenz,
                                              Appellees

                     From the 229th Judicial District Court, Duval County, Texas
                                      Trial Court No. DC-0602
                            Honorable Alex W. Gabert, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 10, 2008

REVERSED and REMANDED

           The parties have filed a “Joint Motion to Dismiss the Appeal” stating they have reached a

settlement, and requesting that we set aside the trial court’s judgment without regard to the merits

and remand the cause to the trial court for further proceedings in accordance with the parties’s

settlement. The motion is granted. The judgment of the trial court signed on May 5, 2008 is
                                                                                      04-08-00565-CV

reversed, and the cause is remanded to the trial court for further proceedings. See TEX . R. APP . P.

42.1(a)(2)(B), 43.2(d). Costs of appeal are taxed against the parties who have incurred them.



                                                              PER CURIAM




                                                 -2-